﻿Let me begin by conveying to the President my
warmest congratulations on his election as President of
this session of the General Assembly, which is
12


recognition, not just of his personal qualities, but also of the
leading role Malaysia is called on to play in a part of the
world that is characterized by the rapid pace of its
economic development and where we are engaging in joint
efforts as members of Asia-Pacific Economic Cooperation
Council.
My country wishes to express its recognition of the
spirit of rationality and moderation that has marked the way
in which the President has discharged his duties in this
period of restructuring as part of the complex task of
maintaining peace as the essential prerequisite for ensuring
a more just world free from discrimination of any kind and
aberrant xenophobia. As this is the moment of truth for the
United Nations, we wish to express our hope that the work
he has done in guiding this Organization so far will
continue so as to consolidate the restructuring process.
In the face of the two options that exist for resolving
the constant and recurrent crises that afflict the world —
law and justice on the one hand, force and violence on the
other — Mexico has always opted for the former.
We are here not to engage in a mere ritual act, but to
reiterate our full commitment to this common effort that we
initiated half a century ago. This commitment has to be
renewed every day, because peace and security are not free
gifts bestowed once and for all, but values that have to be
conquered and maintained from day to day.
A year ago, the world’s leaders came together in this
forum to commemorate the fiftieth anniversary of our
Organization. They reaffirmed the validity of the principles
and purposes embodied in the Charter of the United Nations
and agreed on new parameters for our collective activity.
The complex effort made in 1996 to ensure a proper
follow-up to them must continue to be our target for the
coming year.
Although not with the forcefulness and clarity that
would be justified by current law and demanded by the
international community, the International Court of Justice
recognized, in an Advisory Opinion of July this year, that
the use or threat of use of nuclear weapons run counter to
international law. The Court also emphasized that
“there exists an obligation on all States to pursue in
good faith and bring to a conclusion negotiations
leading to nuclear disarmament in all its aspects under
strict and effective international control.”
The General Assembly must give immediate effect to this
by urging the initiation of negotiations on the subject in
the Conference on Disarmament.
While we welcome this ruling, we do not agree with
another assertion of the Court within the Opinion that the
threat or use of nuclear weapons could be legal in the
extreme circumstance of self-defence.
The Treaty of Tlatelolco, which Mexico promoted
and for which it acts as depositary, was the first legal
instrument specifically to establish a nuclear-weapon-free
zone in a densely populated region. Mexico will continue
to encourage the strengthening of the regime established
by this Treaty, which has undoubtedly served as a
precedent for other treaties establishing nuclear-weapon-
free zones throughout the world.
Mexico welcomes the recent addition of the new
South-East Asia Nuclear-Weapon-Free Zone to those
already existing in the South Pacific and in Africa. We
hope that we shall soon be able to add another nuclear-
weapon-free zone in the Middle East, which would
undoubtedly help to promote détente in that area. We
firmly support Brazil’s initiative to proclaim the southern
hemisphere of our planet a nuclear-weapon-free zone.
On 24 September, just a few days ago, Mexico
signed the Comprehensive Nuclear-Test-Ban Treaty
(CTBT). Despite the fact that its structure is not entirely
satisfactory, particularly with respect to its entry into
force, we signed it because we believe that it is a vital
step in a programme of action for the complete
elimination of nuclear weapons, the ultimate objective of
our efforts in this connection. Mexico and 27 other
countries members of the Conference on Disarmament
have already submitted a draft programme that we hope
can be considered as soon as possible. If we make enough
progress in this direction, it might even be possible to
overcome one of the main obstacles to the entry into
force of the CTBT, which is currently being hindered by
those obstacles mentioned earlier. Meanwhile, until the
Treaty — on which we worked for almost two years of
negotiations — comes into force, we urge all countries to
guide their actions in accordance with its text, even before
its formal entry into force.
It is a matter of great concern that the two Powers
acknowledged to possess chemical weapons have
postponed ratification of the Convention on the
Prohibition of the Development, Production, Stockpiling
and Use of Chemical Weapons and on their Destruction,
13


which took us 20 years to negotiate and requires only two
more ratifications to enter fully into force. We shall be
initiating consultations with a view to submitting a draft
resolution on this subject. We urge the United States
Congress and the Russian Federation to ratify the
Convention as soon as possible.
Also on the subject of disarmament, we wish to draw
attention to the fact that the President of Mexico,
Mr. Ernesto Zedillo, recently made two proposals at the Rio
Group summit in Cochabamba, Bolivia. The first concerned
the need to adopt a convention against the illegal arms
trade, which relates directly to the struggle in which we are
all engaged against drug trafficking, crime and terrorism.
The second concerned the desirability of adopting measures
for the control of conventional offensive weapons in Latin
America with a view to avoiding arms races that would
divert resources essential to our economic development.
We welcome the Canadian initiative, to which Mexico
gives its unreserved support, regarding the initiation of
consultations with a view to securing, as speedily as
possible, a total ban on the deployment, transfer, production
and stockpiling of anti-personnel landmines. We believe the
matter to be both important and urgent. Accordingly, we
propose that this Assembly consider this issue in that light.
It is precisely because we do not see peace as the
mere absence of war that we believe that international
peace and security must be embodied in development and
equity. Peace is inseparable from development; security is
inseparable from prosperity. If we sow today for
development, we shall reap the peace, security and
international harmony that must mark the world of the next
millennium.
Accordingly, Mexico enthusiastically supports the
work of the United Nations and its specialized agencies on
economic and social issues and, in particular, the adoption
of an agenda for development as the basis of its efforts to
eradicate poverty.
That is why we view with growing concern the fact
that, in supposed support of freedom and democracy, action
is being taken in the opposite direction through the adoption
of laws in the field of trade — the nerve centre of
contemporary progress — that are extraterritorial in scope
and in complete disagreement with the fundamental
principles of international law. I would draw the
Assembly’s attention to the opinion of the Inter-American
Juridical Committee of the Organization of American
States, distributed in document A/51/394, on the subject of
the so-called Helms-Burton Act. It argues convincingly
that this Act is not in keeping with international law. It is
neither by means of blockades or exclusions, nor by the
application of sanctions on third countries that democracy
and human rights can be promoted. Dialogue, inclusion in
multilateral forums, trade, investment and the exchange of
information and persons have always proven to be the
best way to disseminate the values we all share.
Drug trafficking has attained unprecedented levels
worldwide, to the point where it has become one of the
most serious threats to the integrity of societies and the
very security of nations. Despite the vast resources
directed by Governments towards combating illicit drugs,
the power of the drug traffickers is increasing, as is the
number of victims claimed by drug addiction and the
collateral damage caused to the social environment and
the economy. There is an urgent need to draw up and put
into effect measures and strategies which, on the basis of
international cooperation and shared responsibility, will
make it possible to launch a comprehensive attack on this
phenomenon and to do away with partial and subjective
evaluations in rating the level of compliance of each
Government in combating drug trafficking, or, still worse,
in making use of this rating as a political weapon and
pressure tactic.
We trust that, in the course of this session, the
General Assembly will take a fundamental step to
intensify the fight against drug trafficking by convening
in 1998, on the recommendation of the Economic and
Social Council, a special session to assess the state of
international cooperation in combating the production,
sale, demand, trafficking and unlawful distribution of
narcotics, psychotropic substances and related activities.
Once the draft resolution on this issue is adopted, we
shall have to get down to the task of preparing an
appropriate agenda for that special session, incorporating
the specific ideas put forward in the Economic and Social
Council and in this Assembly. In this connection, the
statement made on 23 September by the President of
Colombia, Dr. Ernesto Samper Pizano, is of special
interest.
Mexico recognizes and scrupulously respects the
sovereign right of every nation to determine the rules and
conditions for the admission of foreign workers to its
territory. Nevertheless, the situation of our nationals in
foreign countries has become a source of legitimate
concern to all sectors of society in my country in
response to the emergence of disturbing outbreaks of
racism and xenophobia in some countries to which
14


migratory flows are directed. We firmly reject all actions or
omissions on the part of national and local authorities in the
recipient countries that may contribute to creating or
exacerbating an atmosphere of violence and intolerance
against such workers and their families. In our view, the
mere existence of such a climate runs counter to the basic
assumption of respect for the human rights and fundamental
freedoms of all. Mexico believes that this complex problem
must be approached in a way that goes beyond mere
measures of repression and humiliation, but is rather
comprehensive, objective, broad in scope and responsive to
regional and subregional characteristics.
My country is convinced that the early entry into force
of the International Convention on the Protection of the
Rights of All Migrant Workers and Members of Their
Families is certain to constitute an appropriate framework
for the protection of the rights of millions of people who
emigrate in search of better living conditions. Moreover, we
believe that it is necessary to draw up, as part of the effort
to protect the human rights of migrants, minimum rules that
will protect them in any recipient country, regardless of
their legal status and of the protection afforded them by the
laws of the country to which they emigrate. We shall be
submitting proposals in this regard at the next session of
the Commission on Human Rights.
Meanwhile, Mexico has been making a major effort to
improve the treatment and protection of the migrants
entering our territory across the southern border. Moreover,
the Mexican Government has recently taken a decision to
regularize the migratory status of more than 30,000
refugees, most of them Guatemalan, who have settled in
camps in the States of Campeche and Quintana Roo under
the auspices of the United Nations High Commissioner for
Refugees. In a joint effort with all the countries of Central
America — including Belize and Panama — and the United
States and Canada, Mexico has embarked on a campaign to
combat and punish illegal trafficking in persons, which has
now taken on the attributes of international organized
crime. We are also working to pass legislation at the
congressional level to increase the penalties and lengthen
the sentences for those found guilty of this illegal
trafficking.
As the Heads of State and Government of the so-
called Group of 16, of which Mexico is a member,
indicated on the occasion of the fiftieth anniversary of the
United Nations, it is vital that we strengthen the multilateral
approach to solving the problems that affect the community
as a whole. We view with particular concern the lack of
substantive progress in the various working groups
responsible for examining the main aspects of the reform
of the Organization, and for this reason we should like to
propose that efforts be concentrated in the following
areas.
The capacity of the United Nations to prevent
conflicts and resolve those that already exist must be
enhanced. This would include, among other actions,
breaking the deadlock in the reform of the Security
Council, whose primary responsibility is the maintenance
of international peace and security. Secondly, measures
should be taken to strengthen the mechanisms for
resolving conflicts and disputes by peaceful means
through a convention on the subject. And, finally, the role
of the Secretary-General in conflict prevention should be
strengthened. An example of what action by the
Secretary-General can achieve is the important agreement
signed in Mexico City on 19 September between the
Government of Guatemala and the general command of
the Unidad Revolucionaria Nacional Guatemalteca, which
will make a significant contribution to the attainment of
lasting peace in that country, and in which the
Secretary-General and a group of friends, including
Mexico, participated.
From this rostrum I wish to pay tribute to the work
of the Moderator, which was essential to the signing of
six substantive agreements in the Guatemalan process.
Now we are awaiting only the signing of a few
operational agreements, which will lead to the early
establishment of a lasting peace in that country.
With regard to the reform of the Security Council,
Mexico considers it essential that in evaluating the
proposals before us, account should be taken of the need
for that organ’s composition to reflect the increase in the
membership of the Organization, while strictly respecting
the wishes of the countries of each region and the
principle of equitable geographical representation.
The United Nations must also strengthen its
activities in the protection of human rights and
fundamental freedoms, again on the basis of the
contractual obligations entered into by each State, and in
eliminating any vestiges of colonialism or of
discrimination on grounds of sex, religion, race or
political conviction.
One of the most urgent and complex issues of the
reform process is that of revising the financing system
and the criteria for establishing the contributions of
Member States. But let us be frank: the financial crisis
15


the United Nations is experiencing stems primarily from the
lack of timely payment of assessed contributions by a
considerable number of countries. This situation must be
normalized as speedily as possible.
The maintenance of international peace and security
continues to be the primary mission of the United Nations.
Barely seven years ago, a sigh of relief marked the ending
of the long night of the cold war. Hopes were reborn that,
with peace strengthened, confidence in the United Nations
would grow, the ambitions of dominance on the part of the
economically and militarily powerful countries would cease,
and a spirit of tolerance and harmony, of equity and mutual
assistance — indispensable for the building of a better
world — would soon develop. There was talk of “peace
dividends”. The reality has been more complex.
Mexico expresses its dismay at the violent incidents
that have occurred recently in the Middle East and joins the
appeal of the international community to all parties
concerned to refrain from undertaking any actions that
could worsen the situation and provoke further clashes.
Such incidents constitute a dramatic reminder of the need
for the parties to redouble their efforts with a view to
advancing the peace process and ensuring that dialogue and
reason prevail in the region.
Despite the magnitude of the obstacles that have to be
overcome in order to ensure that human beings are
educated for peace, Mexico maintains a profound faith in
the United Nations, whose structures must be strengthened
if we truly wish to give it the necessary capacity to
discharge the complex and lofty tasks entrusted to it half a
century ago, as well as those additional tasks it is charged
with almost daily.
With renewed optimism, we trust that human beings
still possess the resourcefulness and talent required to make
this world a worthy and just abode for all.






